

MAIDEN HOLDINGS, LTD.


Performance-Based Restricted Share Unit Agreement


This Performance-Based Restricted Share Unit Agreement (this “Agreement”)
effective as of [DATE], is between Maiden Holdings, Ltd., a Bermuda company (the
“Company”), and [NAME] (the “Participant”).


 
1.
Grant of Units.



The Company hereby grants to the Participant a target award (the “Target Award”)
of an aggregate of [#] Performance-Based Restricted Share Units (“Units”).  The
Units are notational units of measurement denominated in the Company’s common
shares, $.01 par value (“Common Shares”), as set forth in and subject to the
terms and conditions herein.  These Units have been duly granted by the
Compensation Committee of the Board of Directors (the “Committee”) pursuant to
the Company’s Amended and Restated 2007 Share Incentive Plan (the “Plan”).  This
Agreement shall be subject to the terms and conditions of the Plan, which is
incorporated herein by reference.  Any capitalized terms not defined herein
shall have the meaning set forth in the Plan.


 
2.
Vesting of Units and Provisions for Termination and Change in Control.



(a)           At the end of the Performance Period set forth in Exhibit A,
provided the Participant remains employed with the Company on the Settlement
Date (as defined in Section 3(a) below), a number of Units shall vest equal to
the Performance Percentage (defined below) of the Target Award.  The
“Performance Percentage” shall be the percentage (which can range from 0 to
200%) determined by the Committee, in its sole discretion, based on the
achievement of the performance goals through the end of the Performance Period
as set forth in Exhibit A (the “Earned Units”).


(b)           If after the end of the Performance Period, but prior to the
Settlement Date, the Participant dies or the Company terminates the
Participant’s employment because the Participant is Disabled (as that term is
defined in Exhibit A), the Participant will vest in the number of Units earned
for the Performance Period.  If prior to the end of the Performance Period, the
Participant dies or the Company terminates the Participant’s employment because
the Participant is Disabled, the Participant (or a beneficiary thereof) will
vest a pro rata portion (based on the number of full months employed in the
Performance Period) of Units based upon the actual performance at the end of
Participant’s employment as determined by the set goals in Exhibit A.


(c)           If the Company consummates a Change in Control (as defined in the
Plan) prior to the end of the Performance Period and the acquirer does not
assume this Agreement, the Participant will vest in a number of Units based upon
the actual performance at the end of Participant’s employment as determined by
the set goals in Exhibit A, and the Ordinary Shares issuable pursuant to such
vesting shall be deemed to have been issued immediately prior to the Change in
Control.   If the Company consummates a Change in Control (as defined in the
Plan) prior to the end of the Performance Period and the acquirer assumes this
Agreement and the Participant’s employment with the Company or its successor
subsequently is terminated other than for Cause within twelve months following
the closing date of the Change of Control, the Participant will vest in a number
of Units based upon the actual performance at the end of Participant’s
employment as determined by the set goals in Exhibit A, and receive any
consideration it would have received in exchange for the Ordinary Shares
issuable pursuant to such vesting had such Ordinary Shares been issued
immediately prior to the Change of Control..


(d)           Except as provided in Subsections (b) and (c), Units (including
Earned Units) shall be forfeited and terminate immediately if Participant’s
employment is terminated for any reason prior to the Settlement Date.
 
 
1

--------------------------------------------------------------------------------

 

 
3.
Delivery of Shares or Cash.



(a)           The Earned Units shall be settled in Common Shares or, at the
discretion of the Committee, an amount in cash equal to the Fair Market Value of
the Shares.  Except as provided in Subsections (b) and (c), the transfer of
Common Shares or the payment of cash shall be made as soon as practicable
following the date on which the Committee certifies the attainment of the
performance goals with respect to the Performance Period in accordance with
Exhibit A, but in any event no later than 2 ½ months following the last day of
the calendar year in which the Performance Period ends (the “Settlement Date”).


(b)           If prior to the end of the Performance Period, the Participant
dies or the Company terminates the Participant’s employment because the
Participant is Disabled, the Settlement Date for any Units that vest as provided
in Subsection 2(b) shall be as soon as practicable following the date on which
the Participant dies or the Participant’s employment terminates, but in no event
later than 2 ½ months following the last day of the calendar year in which the
Participant dies or the Participant’s employment terminates.


(c)           If the Company consummates a Change in Control prior to the end of
the Performance Period and (i) the acquirer does not assume this Agreement; or
(ii) the acquirer assumes this Agreement and the Participant’s employment with
the Company or its successor subsequently is terminated other than for Cause
within twelve months following the closing date of the Change of Control, the
Settlement Date for any Units that vest as provided in Subsection 2(c) shall be
as soon as practicable following the closing date of the Change of Control or
the termination of the Participant’s employment, as applicable, but in any event
no later than 2 ½ months following the last day of the calendar year in which
the Change in Control occurs or the Participant’s employment terminates.


 
4.
Transferability of Units.



(a)           Prior to the Settlement Date, except, if applicable, to
Participant’s personal representatives, heirs or legatees if the Participant
dies or is Disabled, or pursuant to a qualified domestic relations order, these
Units are personal and no rights granted hereunder shall be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) nor shall any such rights be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of these Units or of such rights contrary to the provisions
here, or upon the levy of any attachment or similar process upon these Units of
such rights, these Units and such rights shall, at the election of the Company,
become null and void.


(b)           Following the delivery of any Common Shares on the Settlement
Date, the transfer or sale of the Common Shares shall be subject to the
Company’s policy concerning insider trading, unless the Participant makes a
valid election to transfer or sell the Common Shares in accordance with Rule
10b5-1 of the United States securities laws.


 
5.
Rights as a Shareholder.



Participant shall have no rights as a shareholder with respect to any Common
Shares which may be delivered upon vesting of these Units unless and until a
certificate or certificates representing the Common Shares are duly issued and
delivered to him, including any rights to dividends or other related payments.


 
6.
Confidentiality.



(a)           During Participant’s employment, Participant will have access to
confidential or proprietary data or information of the Company (and its
affiliates) and its operations.  Participant agrees that Participant will not at
any time divulge or communicate the Confidential Information (defined below) to
any person, nor shall Participant direct any employee to divulge or communicate
to any person (other than to a person bound by confidentiality obligations
similar to those contained herein and other than as necessary in performing such
duties hereunder), or use to the detriment of the Company (or any of its
affiliates) or for the benefit of any other person, any Confidential
Information.  This restriction shall survive Participant’s employment with the
Company hereunder, whether by the normal expiration thereof or otherwise. 
Participant acknowledges that any breach of this Section 6 could lead to the
forfeiture the Units awarded hereunder, which shall be decided in the sole
discretion of the Company.
 
 
2

--------------------------------------------------------------------------------

 

(b)           The term “Confidential Information” shall mean all information,
whether or not reduced to written or recorded form, that is related to the
Company and that is not generally known or accessible to members of the public
and/or competitors of the Company nor intended for general dissemination,
whether furnished by the Company or compiled by the employee, including, without
limitation, relating to the Company’s (or any affiliate’s) financial
performance, customers, existing or proposed future projects, prospects, or
business strategies, personnel information, financial information, customer
lists, supplier lists, trade secrets, information regarding operations, systems,
services, know-how, computer and any other processed or collated data, computer
programs, pricing, marketing and advertising data.


(c)           Participant understands the Company intends to maintain the
confidentiality of the Confidential Information notwithstanding that employees
of the Company may have free access to the information for the purpose of
performing their duties with the Company, and notwithstanding that employees not
expressly bound by agreements similar to this agreement may have access to such
information for job purposes. Participant acknowledges that Confidential
Information need not be marked as such to preserve the confidential nature of
the information.


 
7.
Non-Competition.



Participant acknowledges that (a) in the course of Participant’s employment with
the Company and its affiliates, Participant has, and will continue to, become
familiar with the Company’s and its affiliates’ trade secrets, methods of doing
business, business plans and other valuable confidential and proprietary
information concerning the Company, its affiliates, their customers and business
partners and that Participant’s services have been and will be of special,
unique and extraordinary value to the Company and its affiliates.  In
consideration thereof and of the Target Award, during Participant’s employment
with the Company or an affiliate and for a period of one (1) year thereafter,
Participant shall not, without the Company’s prior written approval, become
engaged, directly or indirectly, as a director, officer, employee or 5% or more
stockholder or equity interest owner in, partner in, or consultant to, any
business that is directly competitive with the business of the Company (or any
affiliate) in any area or region where the Company (or any affiliate) conducts
business (“Competition”).  Notwithstanding the foregoing, Participant shall not
be deemed to be in Competition with the Company if Participant provides evidence
satisfactory to the Company, in its sole and absolute discretion, that
Participant: (i) works in a separate division, department or unit that does not
compete with the business of the Company (or any affiliate); and (ii) will not
have contact with the division, department or unit that does compete with the
business of the Company (or any affiliate).   Participant acknowledges that any
breach of this Section 7 could lead to the forfeiture the Units awarded
hereunder, which shall be decided in the sole discretion of the Company.
 
 
3

--------------------------------------------------------------------------------

 

 
8.
Non-Solicitation.



During Participant’s employment and for a period of two (2) years thereafter,
Participant shall not, without the prior written consent of the Company,
directly or indirectly, on Participant’s own behalf or on behalf of any other
person, firm, corporation or business entity: (a) induce or attempt to induce
any agent, affinity group or policyholder of the Company (or any affiliate), or
any prior agent, affinity group or policyholder that was an agent, affinity
group or policyholder within twelve (12) months of such contact, to withdraw,
decrease or cancel its business with the Company (or any affiliate) or otherwise
terminate any written or oral agreement or understanding or other relationship
with the Company (or any affiliate); (b) solicit or attempt to solicit, service
or attempt to service, or for the purpose of obtaining the business of any
customer of the Company (or any affiliate), or any prior agent, affinity group
or policyholder that was an agent, affinity group or policyholder within twelve
(12) months of such contact, to the extent the business solicited is similar to,
or competitive with, the business of the Company (or any affiliate), engage in
discussions or other communications with (regardless of who initiates such
discussions or communications) any person, firm or entity that was an actual or
prospective customer of the Company during any part of the twelve (12) month
period immediately preceding termination of employment if Participant
participated, directly or indirectly, in the solicitation or servicing of that
customer or prospective customer, or supervised or managed those who did, during
Participant’s employment with the Company at any time during such twelve (12)
month period immediately preceding Participant’s termination of Service; (c)
solicit or attempt to solicit, hire or attempt to hire, or call, any person who
is an employee, individual consultant or independent contractor of the Company
(or any affiliate), or any prior employee, individual consultant or independent
contractor that was an employee, consultant or independent contractor within
twelve (12) months of such contact, with the purpose or intent of attracting
such person from the employ of the Company (or any affiliate); or (d) induce or
attempt to induce any person who is an employee, individual consultant or
independent contractor of the Company (or any affiliate) to terminate or limit
his or her service or other relationship with the Company (or any affiliate), or
any prior employee, individual consultant or independent contractor that was an
employee, individual consultant or independent contractor within twelve (12)
months of such contact.  Participant acknowledges that any breach of this
Section 8 could lead to the forfeiture the Units awarded hereunder, which shall
be decided in the sole discretion of the Company.


 
9.
No Right to Employment.



Neither the Units nor this Agreement gives Participant the right to be retained
by the Company in any capacity and Participant’s employment may be terminated at
any time and for any reason.


 
10.
Recapitalization.



If there is any change in the corporate structure or shares of the Company, the
Committee (as defined in the Plan) or the Board of Directors shall make any
appropriate adjustments, including, but not limited to, such adjustments deemed
necessary to prevent accretion, or to protect against dilution, in the number
and kind of Common Shares covered by these Units.  All adjustments shall be
determined by the Committee or the Board in its sole discretion and such
determination shall be binding on the Participant.


 
11.
Extraordinary Corporate Transaction.



In the event of an extraordinary dividend or other distribution, merger,
reorganization, consolidation, combination, sale of assets, split up, exchange
or spin off or other extraordinary corporate transaction, the Committee or the
Board of Directors shall, in the manner determined by the Board or Committee in
its sole discretion, make provision for a cash payment or for the substitution
or exchange of these Units or the cash, securities or property deliverable to
the Participant pursuant to this Agreement based upon the distribution or
consideration payable to holders of Common Shares upon or in respect of such
event.


 
12.
Compliance with Laws and Regulations.



(a)           The Company will not be obligated to issue or deliver any Common
Shares to the Participant unless the issuance and delivery of such shares
complies with applicable law, including, without limitation, the Securities Act
of 1933, the Securities Exchange Act of 1934, as amended, applicable state
securities law and the requirements of any stock exchange or market upon which
the Common Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)           In connection with the delivery of Common Shares to the
Participant following the vesting of any Units, the Participant shall execute
and deliver to the Company such representations in writing as may be requested
by the Committee or the Company that the Company may comply with the applicable
requirements of federal and state securities laws.
 
 
4

--------------------------------------------------------------------------------

 

 
13.
Withholding.



The Company (or any of its subsidiaries if the Participant is employed by a
subsidiary) shall have the right to deduct from payments of any kind otherwise
due to the Participant (including payment of salary or bonuses), or to withhold
a number of the Common Shares otherwise deliverable pursuant to Section 3 of
this Agreement having a fair market value (as determined on the Settlement Date)
equal to, the minimum federal, the amount of federal, state or local taxes of
any kind required by law to be withheld with respect to the delivery of the
Common Shares to the Participant.


 
14.
Miscellaneous.



(a)           Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Participant.


(b)           All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their names
below or at such other address as may be designated in writing by either of the
parties to one another.


(c)           Nothing contained herein shall be deemed an undertaking by the
Company to continue Participant’s employment by the Company which may be
terminated at any time at the sole discretion of the Company, except as provided
in an employment agreement between the Company and Participant, if any.


(d)           This Agreement shall be governed by and construed in accordance
with the laws of Bermuda without regard to any conflicts or choice of law rules
or principles that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.


(e)           Shares earned and delivered under this Agreement shall be subject
to any recoupment policy for awards under the Plan adopted by the Company as
such policy exists from time to time.


 
15.
Section 409A and 457A Compliance.



This Agreement and the Units are intended to comply with the short-term deferral
exemption under Sections 409A and 457A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations, rulings, or guidance provided
thereunder. The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant to prevent taxation under Code Sections
409A and 457A.


Dated: [                     ]
MAIDEN HOLDINGS, LTD.
131 Front Street, 2nd Floor
Hamilton HM12 Bermuda


By:
     
Name:
   
Title:
 

 
 
5

--------------------------------------------------------------------------------

 


PARTICIPANT’S ACCEPTANCE


The undersigned hereby accepts the foregoing Units and agrees to the terms and
conditions thereof.


PARTICIPANT:
 
Signature:  
   
Name:
[NAME]
 
Address:
[ADDRESS]
       
Date:
   

 
 
6

--------------------------------------------------------------------------------

 

Exhibit A


Performance Period:      January 1, 2011 – December 31, 2012
 
Performance Goals:
 

Measure
 
Weight
   
Threshold Goal
   
Target Goal
   
Maximum Goal
                           
Return on Equity
    40 %     10.1 %     13.5 %     20.25 %                                  
Underwriting Performance
    30 %     3 %     4 %     6 %                                  
Revenue Growth
    20 %     7.5 %     10 %     15 %                                  
Operating Expense
    10 %     5 %     4 %     2 %

 

Restricted Share Units will not be earned if performance is below the threshold
set at 75%.  50% of the target number of Restricted Share Units shall be earned
if threshold performance is achieved and 200% of the target number shall be
earned if maximum performance of 150% or higher is achieved.  Results between
threshold and maximum performance will be determined based on straight-line
interpolation.


For purposes of this award, the following terms shall have the following
meanings:


“Disabled” means that the Participant is unable to perform the essential
functions of his or her position with or without a reasonable accommodation
because of a physical or mental illness or condition) for a period of 90
consecutive days or 120 non-consecutive days within any rolling one year period.
 
 
7

--------------------------------------------------------------------------------

 
 